UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
SKYLINE RISK MANAGEMENT, INC.,

                                   Plaintiff,                        ORDER

                 -against-                                    20-CV-8395 (PGG)(KNF)

YANNIS LEGAKIS and LACONIC RISK
SOLUTIONS,

                                    Defendants.
------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        The plaintiff filed a stipulation, Docket Entry No. 51, signed by counsel to both parties,

wherein the parties “agreed” to the following: (1) the plaintiff withdraws its motion to amend the

complaint appearing at Docket Entry No. 24; (2) the plaintiff may file an amended complaint on

or before June 4, 2021; (3) the defendants shall serve any amended counterclaims and their

response to the amended complaint on or before June 18, 2021; (4) the plaintiff’s time to serve

initial disclosures pursuant to Rule 26 is extended up to and including June 4, 2021; and (5) “the

deadline to join parties is extended to 30 days following a mediation between the parties, which

is currently scheduled for July 15, 2021.” The parties seek the Court’s endorsement of their

stipulation as an order of the Court. No need exists for the Court to sign the stipulation allowing

the plaintiff to amend its complaint. Federal Rule of Civil Procedure 15(a)(2) allows a party to

amend its pleading “with the opposing party’s written consent,” which the defendants have

given. The request to extend the deadline to join parties to the action is denied without
prejudice, as good cause to amend the scheduling order, Docket Entry No. 49, has not been

shown.

Dated: New York, New York                   SO ORDERED:
       June 1, 2021
